            Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 1 of 17



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
ECOBEE, INC.,                             )
                                          )
      Plaintiff,                          )  Case No.: ____________________
                                          )
v.                                        )
                                          )  JURY TRIAL DEMANDED
CJC DISTRIBUTORS, SHOPPERS FARM,          )
and EXOCIRCUIT,                           )
                                          )
      Defendants.                         )
__________________________________________)


             COMPLAINT FOR PERMANENT INJUNCTION AND DAMAGES

       Plaintiff ecobee, Inc. (“ecobee” or “Plaintiff”) by and through its undersigned counsel,

complains of defendants CJC Distributors, shoppers farm, and Exocircuit (together,

“Defendants”) conduct and alleges upon information and belief as follows:

                                 NATURE OF THIS ACTION

       1.       Plaintiff seeks injunctive relief and monetary damages for Defendants’ trademark

infringement, unfair competition, and false designation of origin under the Lanham Act, 15

U.S.C. § 1051, et seq., as well as related state law claims, arising from Defendants’ infringing

conduct.

       2.       ecobee sells its products through a nationwide network of Authorized Resellers.

ecobee’s Authorized Resellers are contractually obligated to provide specific quality controls

regarding the ecobee Products that they offer for sale and sell to consumers.

       3.       ecobee also does not permit its Authorized Resellers to transship ecobee Products

to other, unauthorized resellers. Instead, ecobee permits its Authorized Resellers only to sell to

end-users of ecobee products.


                                                1
            Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 2 of 17



       4.       Upon information and belief, Defendants could only have obtained the inventory

of ecobee Products that they are offering for sale through the knowing solicitation and

procurement of ecobee Products from one or more of ecobee’s Authorized Resellers, through

intentional and knowing interference with these Resellers’ advantageous business relationships

with ecobee, or by obtaining ecobee Products through fraudulent or illicit means.

       5.       Defendants have undertaken these wrongful acts with full knowledge that ecobee

sells its products through an exclusive network of Authorized Resellers who receive specialized

training regarding such products and the manner in which they are to be quality controlled, sold,

and promoted, and that those Resellers are prohibited, under their Authorized Reseller

Agreements or normal business practices with ecobee, from transshipping ecobee Products.

       6.       Further, ecobee sells its products under the “ecobee” brand. ecobee is the owner

of a federally-registered trademark ECOBEE®, and has been the sole and exclusive owner of

that trademark since 2009.

       7.       Defendants offer for sale and sell purportedly “new” ecobee Products bearing this

registered trademark through websites including but not limited to Amazon.com. However,

unauthorized Resellers selling ecobee Products are not trained in, nor capable of providing, the

specific quality controls for ecobee Products that ecobee requires of its Authorized Resellers.

Put simply, ecobee Products bearing the ecobee trademark that are sold by unauthorized

Resellers are materially different from ecobee Products sold by ecobee or its Authorized

Resellers.

       8.       By selling trademark ecobee Products as “new,” Defendants are representing to

consumers that the products they purchase from Defendants will be subject to the same quality

control standards as ecobee Products sold by ecobee or its Authorized Resellers, when in fact




                                                2
            Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 3 of 17



they are not. This means that, for example, a consumer purchasing a “new” ecobee Product from

an unauthorized Reseller on Amazon.com (such as Defendants) might receive a product meant

for sale to professional installers (such as contractors) or a product that is only intended for sale

in another region, not the United States, contrary to his/her expectations.

       9.       Consumers are likely to be and have been actually confused by Defendants’ sale

of ecobee Products that are materially different from products sold by ecobee and its Authorized

Resellers.

       10.      Defendants’ conduct has produced and, unless enjoined by this Court, will

continue to produce a likelihood of consumer confusion and deception, to the irreparable injury

of consumers and ecobee.

       11.      As a result of Defendants’ actions, ecobee is suffering a loss of the enormous

goodwill that ecobee has created in its trademarks and is losing profits from lost sales of

products. This action seeks permanent injunctive relief and damages for Defendants’ trademark

infringement, tortious interference, and unfair competition.

                                 JURISDICTION AND VENUE

       12.      This Court has jurisdiction over the subject matter of this Complaint pursuant to

15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and (b), as these claims arise under the

Trademark Laws of the United States.

       13.      This Court has supplemental jurisdiction over the pendant state law claims

pursuant to 28 U.S.C. § 1367(a).

       14.      Defendants are subject to personal jurisdiction in the Commonwealth of

Massachusetts and this District pursuant to Mass. Gen. Laws ch. 223A §3 because (a)

Defendants have sold numerous products into the Commonwealth and this District; (b)




                                                 3
          Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 4 of 17



Defendants have caused tortious injury to ecobee’s trademarks within the Commonwealth and

this District; (c) Defendants practice the unlawful conduct complained of herein, in part, within

the Commonwealth and this District; (d) Defendants regularly conduct or solicit business within

the Commonwealth and this District; (e) Defendants regularly and systematically direct

electronic activity into the Commonwealth and this District with the manifest intent of engaging

in business within the Commonwealth and this District, including the sale and/or offer for sale to

Internet users within the Commonwealth and this District; and (f) Defendants enter into contracts

with residents of the Commonwealth and this District through the sale of items on various online

retail platforms and in Internet auctions.

        15.     Venue is proper in the United States District Court for the District of

Massachusetts pursuant to 28 U.S.C. § 1391 because a substantial part of the events or omissions

giving rise to this claim occurred in this District.

                                              PARTIES

        16.     Plaintiff ecobee, Inc. is a Canadian corporation with its principal place of business

at 207 Queens Quay West, Suite 600, Toronto, ON M5J 1A7. ecobee designs, manufactures,

and sells a variety of smart thermostats and remote sensors for residential and commercial

applications (“ecobee Products”).

        17.     Defendant CJC Distributors is an Amazon Seller Account, whose name and

address are presently unknown. It does business or has done business and sold or offered to sell

products to consumers, including ecobee Products, within the Commonwealth of Massachusetts

through various online commerce sites, including, but not limited to, Amazon.com, using the

seller name “CJC Distributors.”

        18.     Defendant shoppers farm is an Amazon Seller Account, whose name and address

are presently unknown. It does business or has done business and sold products to consumers,


                                                   4
              Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 5 of 17



including ecobee Products, within the Commonwealth of Massachusetts through various online

commerce sites, including, but not limited to, Amazon.com, using the seller name “shoppers

farm.”

         19.      Defendant Exocircuit is an Amazon Seller Account, whose name and address are

presently unknown.

         20.      Exocircuit does business or has done business and sold products to consumers,

including ecobee Products, within the Commonwealth of Massachusetts through various online

commerce sites, including, but not limited to, Amazon.com, using the seller name “Exocircuit.”

                                               FACTS

   A. ecobee’s Authorized Reseller Network

         21.      To create and maintain goodwill among its customers, ecobee has taken

substantial steps to ensure that ecobee-branded products are of the highest quality. As a result,

ecobee has become widely known and is recognized throughout Massachusetts, the United

States, and the world as a manufacturer of high quality products.

         22.      One of the most significant steps taken in this regard is ecobee’s development of a

nationwide network of exclusive and authorized Resellers (“Authorized Resellers” and the

“Authorized Reseller Network”).

         23.      As a prerequisite to becoming part of the carefully selected Authorized Reseller

Network, ecobee requires that each of its Authorized Resellers execute an agreement 1 (the

“Authorized Reseller Agreement”), which requires that such Reseller follow specific quality

controls and allows it to sell ecobee Products only at the locations and websites designated in the

         11
          ecobee utilizes two different contracts, an “Authorized Reseller Agreement” and a
“Reseller/Distributor Terms and Conditions of Sale” agreement, depending on its relationship
with the counterparty. For ease of reference, both are referred to herein collectively as
“Authorized Reseller Agreements.”


                                                   5
         Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 6 of 17



Authorized Reseller Agreement. The terms of the Authorized Reseller Agreement also prohibit

the transshipment, diversion, or transfer of any ecobee Products to any other party.

       24.     ecobee’s requirement that each of its Authorized Resellers agree not to transfer

any ecobee Products to any other party is well known in the retail industry, particularly among

retailers of smart thermostats and residential remote sensors. Upon information and belief,

Defendants were fully aware of this at all relevant times.

   B. ecobee’s Trademark Usage

       25.     On November 17, 2009, the U.S. Patent and Trademark Office (“USPTO”) issued

Reg. No. 3,710,918 for use of the ecobee mark on “automated management of residential and

commercial buildings” (hereinafter, the “ecobee Mark”):

Mark          Reg. Date        Reg. No.      Goods/Services
ECOBEE        Nov. 17, 2009    3,710,918     Computer software for automated management of
                                             residential and commercial buildings, namely,
                                             heating, cooling, ventilation, electrical appliances,
                                             electrical outlet fixtures, lighting fixtures,
                                             entertainment      systems,     security    systems,
                                             photovoltaic cells, wind turbines and water
                                             irrigation systems; electronic integrated control
                                             system featuring hardware and software for
                                             automated management of residential and
                                             commercial buildings, namely, heating, cooling,
                                             ventilation, electrical appliances, electrical outlet
                                             fixtures, lighting fixtures, entertainment systems,
                                             security systems, photovoltaic cells, wind turbines
                                             and water irrigation systems; computer hardware
                                             comprised of wire-based and wireless transmitters,
                                             receivers, sensors, keypads, switches, controllers,
                                             hubs, routers, remote controls, cables, links,
                                             adapters, connectors, interfaces, junction boxes,
                                             dimmers, and ballasts.



       26.     ecobee is the sole and exclusive owner of the federally registered ecobee Mark on

the USPTO’s Principal Register. The ecobee Mark has been in continuous use since at least



                                                 6
          Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 7 of 17



2009. Said registration is in full force and effect, and the ecobee Mark is incontestable pursuant

to 15 U.S.C. § 1065.

       27.      ecobee owns several other federal trademark and service mark registrations, many

of which utilize the ecobee Mark. Said registrations are in full force and effect. All of ecobee’s

trademarks, including the ecobee Mark, are collectively referred to as the “ecobee Marks.”

       28.      ecobee advertises, distributes, and sells its products to consumers under the

ecobee Marks.

       29.      ecobee has also acquired common law rights in the use of the ecobee Marks

throughout the United States.

       30.      ecobee’s federal trademark registrations were duly and legally issued, are valid

and subsisting, and constitute prima facie evidence of ecobee’s exclusive ownership of the

ecobee Marks.

       31.      ecobee has invested significant time, money, and effort in advertising, promoting,

and developing the ecobee Marks throughout the United States and the world. ecobee has also

implemented an Authorized Reseller Network in order to guarantee that ecobee Products sold to

consumers meet high standards of quality control. As a result of such actions, ecobee has

established substantial goodwill and widespread recognition in its ecobee Marks, and those

marks have become associated exclusively with ecobee and its products by both customers and

potential customers, as well as the general public at large.

   C. Defendants’ Infringing and Improper Conduct

       32.      Defendants have sold and are currently selling ecobee Products on several online

retail platforms, including, but not limited to, Amazon.com. Defendants represent that the

ecobee Products they list for sale on Amazon.com and other websites are “new.”




                                                  7
          Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 8 of 17



       33.     Defendants offer for sale and sell ecobee Products using the ecobee Marks.

       34.     ecobee has never authorized or otherwise granted Defendants permission to use

the ecobee Marks in the sale of its products or otherwise.

       35.     Unauthorized resellers selling ecobee Products are not trained in, nor capable of

providing, the specific quality controls for ecobee Products that ecobee requires of its Authorized

Resellers.   Put simply, ecobee Products bearing the ecobee trademark that are sold by

unauthorized resellers are materially different from ecobee Products sold by ecobee or its

Authorized Resellers.

       36.     By selling trademark ecobee Products as “new,” Defendants are representing to

consumers that the products they purchase from Defendants will be subject to the same quality

control standards as ecobee Products sold by ecobee or its Authorized Resellers, when in fact

they are not. This means that, for example, a consumer purchasing a “new” ecobee Product from

an unauthorized reseller on Amazon.com (such as Defendants) might receive a product meant for

sale to professional installers (such as contractors) or a product that is only intended for sale in

another region, not the United States, contrary to his/her expectations.

       37.     Defendants’ continued advertisement, display, and sale of ecobee Products

bearing the ecobee Marks has harmed, and continues to harm, ecobee and its relationships with

its Authorized Resellers and consumers.

       38.     To obtain the inventory of ecobee Products Defendants are offering for sale,

Defendants intentionally sought out, directly or indirectly, and purchased ecobee Products from

one or more Authorized Resellers.




                                                 8
            Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 9 of 17



   D. The Likelihood of Confusion and Injury Caused by Defendants’ Actions

       39.      Defendants’ actions substantially harm ecobee by placing materially different

ecobee Products into the stream of commerce in the United States.

       40.      Defendants’ actions substantially harm ecobee and its consumers who ultimately

purchase Defendants’ materially different ecobee Products believing them to be the same

genuine, high-quality products that they would receive from ecobee or an Authorized Reseller.

       41.      Defendants’ conduct results in consumer confusion as well as the dilution of

ecobee’s goodwill and trade name as consumers are not receiving the products they believe they

are purchasing.

       42.      Defendants’ sale of ecobee Products bearing the ecobee Marks without the

substantial and specific quality controls that ecobee requires of its Authorized Resellers is likely

to cause confusion among consumers regarding ecobee’s sponsorship or approval of those

products.

       43.      Defendants’ actions substantially harm consumers who purchase Defendants’

products believing they are protected by the substantial quality controls that they have come to

expect from ecobee. Defendants’ actions cause consumers to not receive a high-quality ecobee

Product as they intended.

       44.      The sale of ecobee Products by unauthorized resellers interferes with ecobee’s

ability to control the quality of products bearing the ecobee Marks.

       45.      As a result of Defendants’ actions, ecobee is suffering the loss of the enormous

goodwill it created in the ecobee Marks.

       46.      Defendants are likely to continue to commit the acts complained of herein, and

unless restrained and enjoined, will continue to do so, all to ecobee’s irreparable harm.




                                                 9
         Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 10 of 17



                                       COUNT I
                  (Trademark Infringement in Violation of 15 U.S.C. § 1114)

       47.     ecobee hereby realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       48.     This is a claim for federal trademark infringement under 15 U.S.C. § 1114.

       49.     The acts of Defendants alleged herein constitute the use in commerce, without the

consent of ecobee, of a reproduction, counterfeit, copy, or colorable imitation of the ecobee

Marks in connection with the sale, offering for sale, distribution, or advertising of goods, which

use is likely to cause confusion or mistake, or to deceive consumers, and therefore infringe

ecobee’s rights in the ecobee Marks, all in violation of the Lanham Act.

       50.     Defendants have used, and continue to use, the ecobee Marks in the sale of ecobee

products that are not subject to ecobee’s specific quality controls. Therefore, the products sold

by Defendants are materially different from those offered or sold by ecobee.

       51.     Defendants’ infringing activities are likely to cause, are actually causing, and are

willful and intended to cause, confusion, mistake, and deception among members of the trade

and the general consuming public as to the origin and quality of such products, and constitute

trademark infringement under 15 U.S.C. § 1114.

       52.     Defendants’ use of the ecobee Marks in the advertisement or sale of materially

different products demonstrates an intentional, willful, and malicious intent to trade on the

goodwill associated with the ecobee Marks, thereby causing immediate, substantial, and

irreparable injury to ecobee.

       53.     As a direct and proximate result of Defendants’ actions, ecobee has been, and

continues to be, damaged by Defendants’ activities and conduct. Defendants have profited

thereby, and, unless their conduct is enjoined, ecobee’s reputation and goodwill will continue to



                                                10
         Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 11 of 17



suffer irreparable injury that cannot adequately be calculated or compensated by money

damages. Accordingly, ecobee is entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

                                      COUNT II
 (Unfair Competition and False Designation of Origin in Violation of 15 U.S.C. § 1125(a))

       54.     ecobee hereby realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       55.     This is a claim for federal trademark infringement under 15 U.S.C. § 1125(a).

       56.     ecobee engages in interstate activities designed to promote its goods and services

sold, as well as the goodwill associated with the ecobee Marks, throughout the United States.

       57.     The ecobee Marks have been, and will continue to be, known throughout the

United States as identifying and distinguishing ecobee’s products and services.

       58.     By selling or distributing products using the ecobee Marks that are materially

different from those sold by ecobee as alleged herein, Defendants are engaging in unfair

competition, falsely designating the origin of its goods and services, and/or falsely representing

sponsorship by, affiliation with, or connection to ecobee and its goods and services in violation

of 15 U.S.C. § 1125(a).

       59.     By advertising or promoting products using the ecobee Marks that are materially

different from those sold by ecobee as alleged herein, Defendants are misrepresenting the nature,

characteristics, and qualities of its goods and services in violation of 15 U.S.C. § 1125(a).

       60.     Defendants’ continued use of the ecobee Marks constitutes the use in interstate

commerce of a word, term, name, symbol, or device, or any combination thereof, or false

designation of origin, in connection with the sale, or offering for sale, of goods in violation of 15

U.S.C. § 1125(a)(1)(A).




                                                 11
         Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 12 of 17



       61.     Defendants have used, and continue to use, the ecobee Marks to sell products that

are materially different from those sold by ecobee in the United States, thereby creating a false

designation of origin in violation of 15 U.S.C. § 1125(a), and Defendants’ activities have caused

and, unless enjoined by this Court, will continue to cause a likelihood of confusion and public

deception in the marketplace, and injury to ecobee’s goodwill and reputation as symbolized by

the ecobee Marks, for which ecobee has no adequate remedy at law.

       62.     Defendants’ actions demonstrate an intentional, willful, and malicious intent to

trade on the goodwill associated with the ecobee Marks, thereby causing immediate, substantial,

and irreparable injury to ecobee.

       63.     By selling and advertising products under the ecobee Marks that are materially

different from those sold by ecobee, Defendants are using the ecobee Marks in connection with

the sale, offering for sale, distribution, and/or advertising of goods and services to the public,

without ecobee’s consent. Defendants are falsely designating the origin of its goods and services

and/or falsely representing sponsorship by, affiliation with, or connection to, ecobee and its

goods and services in violation of 15 U.S.C. 1125(a). Accordingly, ecobee is entitled to a

judgment of three times its damages and Defendants’ ill-gotten profits, together with reasonable

attorneys’ fees, pursuant to 15 U.S.C. § 1117(a).

       64.     As a direct and proximate result of Defendants’ actions, ecobee has been, and

continues to be, damaged by Defendants’ activities and conduct. Defendants have profited

thereby, and unless their conduct is enjoined, ecobee’s reputation and goodwill will continue to

suffer irreparable injury that cannot adequately be calculated or compensated by money

damages. Accordingly, ecobee is entitled to injunctive relief pursuant to 15 U.S.C. § 1116.




                                                12
         Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 13 of 17



                                         COUNT III
                  (Tortious Interference With Contract / Business Relations)

        65.     ecobee hereby realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        66.     At all relevant times, ecobee has had valid Authorized Resellers Agreements

and/or business relationships with its Authorized Resellers of ecobee Products which prohibited

the transshipment of ecobee Products to other resellers.

        67.     At all relevant times, Defendants had actual knowledge of ecobee’s established

contractual relationships with its Authorized Resellers, and were aware that ecobee’s Authorized

Reseller Agreements prohibit the transshipment, diversion, or transfer of any ecobee Products to

any other party, directly or indirectly, including, without limitation, Defendants.

        68.     ecobee has learned that Defendants have obtained significant inventories of

ecobee Products, directly or indirectly, from one or more Authorized Resellers, and have offered

for sale and sold, and continue to offer for sale and sell, such products through online commerce

sites, including, but not limited to, Amazon.com, to customers throughout the United States

including, without limitation, within this judicial district.

        69.     Defendants could only obtain the large inventory of ecobee Products that they are

offering for sale 1) through the knowing solicitation and procurement of ecobee Products from

one or more ecobee Authorized Resellers, 2) through intentional, improper, and knowing

interference with the Authorized Resellers’ advantageous business relationships with ecobee, or

3) by obtaining ecobee Products from Authorized Resellers through fraudulent or illicit means.

        70.     Defendants have knowingly, wrongfully, maliciously, intentionally, and

tortiously interfered with ecobee’s contractual relationships and its advantageous business

relations by, among other things, soliciting, encouraging, inducing, and diverting sales of ecobee


                                                  13
         Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 14 of 17



Products. These actions have interfered with, impeded, and hindered ecobee’s relationships with

its Authorized Reseller Network, and have caused specific harm to ecobee’s contract/business

relationships with the Authorized Resellers from whom Defendant improperly procured ecobee

Products, and with other Authorized Resellers with whom ecobee has contracted.

       71.       Defendants have no privilege or justification for their actions.

       72.       Defendants’ activities, as alleged, constitute tortious interference with a

contract/business relation under the laws of the Commonwealth of Massachusetts.

       73.       Defendants have refused to desist from these wrongful acts, and therefore,

Defendants have indicated that they intend to continue their unlawful conduct, unless restrained

by this Court.

       74.       Defendants’ actions have proximately caused ecobee damage.

       75.       Defendants’ actions have irreparably harmed ecobee and its incalculable goodwill

in the ecobee brand, and, unless enjoined, will continue to do so in a manner affording ecobee no

adequate remedy at law.

                                         COUNT IV
                       (Unfair Competition in Violation of M.G.L. c. 93A)

       76.       ecobee hereby realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       77.       ecobee and Defendants are in the conduct of trade or commerce within the

meaning of M.G.L. c. 93A.

       78.       As detailed above, Defendants’ continued interference and unauthorized sale of

ecobee products constitutes an unfair and deceptive business practice.

       79.       Defendants’ acts have irreparably harmed ecobee and, unless enjoined, will

continue to do so in a manner affording ecobee no adequate remedy at law.



                                                  14
         Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 15 of 17



       80.       Defendants have refused to desist from these wrongful acts, and therefore

Defendants have indicated that they intend to continue their unlawful conduct, unless restrained

by this Court.

                                      RELIEF REQUESTED


       WHEREFORE, Plaintiff ecobee, Inc. prays for judgment in its favor and against

Defendants providing the following relief:

       1.        Finding that, (i) as to Count I, Defendants’ unauthorized sale of ecobee Products

                 infringes on ecobee’s registered trademarks, in violation of 15 U.S.C. § 1114; (ii)

                 as to Count II, Defendants’ unauthorized sale of ecobee Products constitutes

                 unfair competition and false designation of origin, in violation of 15 U.S.C. §

                 1125(a); as to Count III, Defendants have tortiously interfered with ecobee’s

                 contract/business relations in violation of the laws of the Commonwealth; and (iv)

                 as to Count IV, Defendants have engaged in willful unfair competition in

                 violation of Mass. Gen. Laws c. 93A; resulting in Defendants, their officers,

                 agents, servants, employees, attorneys, and any other persons or entities acting in

                 concert or participation with Defendants, including but not limited to any online

                 platform such as Amazon.com or any other website, website host, website

                 administrator, domain registrar, or internet service provider, being preliminarily

                 and permanently enjoined from:

                 a. using the ecobee Marks or any other of ecobee’s intellectual property;

                 b. acquiring, or taking any steps to acquire, any ecobee Products acquired in

                    violation of ecobee’s Authorized Reseller Agreements, or through any other

                    improper or unlawful channels;



                                                  15
 Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 16 of 17



       c. selling, or taking any steps to sell, any ecobee Products unless Defendants can

           substantiate with documentary evidence that the specific ecobee Products they

           are listing for sale were not acquired in violation of ecobee’s Authorized

           Reseller Agreements, or through any other improper or unlawful channels;

       d. engaging in any activity constituting unfair competition with ecobee;

       e. inducing, assisting, or abetting any other person or entity in engaging in or

           performing any of the business activities described in the paragraphs above.

2.     Award ecobee its damages suffered as a result of Defendants’ acts and treble said

       damages as provided by law pursuant to 15 U.S.C. § 1117 and M.G.L. c. 93A;

3.     Award ecobee its reasonable attorneys’ fees in bringing this action as allowed by

       law;

4.     Award ecobee pre-judgment and post-judgment interest in the maximum amount

       allowed under the law;

5.     Award ecobee the costs incurred in bringing this action; and

6.     Grant ecobee such other relief as this Court deems just and proper.

                         DEMAND FOR JURY TRIAL

ecobee hereby requests a trial by jury on all causes of action so triable.




                                         16
        Case 1:20-cv-10161-PBS Document 1 Filed 01/27/20 Page 17 of 17



                                           Respectfully submitted,

                                           Plaintiff,
                                           ecobee, Inc.,
                                           by its attorney,


                                           /s/ Morgan T. Nickerson
                                           Morgan T. Nickerson (BBO # 667290)
                                           morgan.nickerson@klgates.com
                                           K&L Gates LLP
                                           State Street Financial Center
                                           One Lincoln Street
                                           Boston, MA 02111
                                           (617) 261-3100
                                           (617) 261-3175

Dated: January 27, 2020




                                      17
